                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MICHAEL G. MILLER                                                               CIVIL ACTION

    VERSUS                                                                             NO: 18-10028

    RELIANCE STANDARD INSURANCE                                                     SECTION: T(4)
    COMPANY


                                              ORDER

        Before the Court is a Motion to Supplement the Administrative Record1 filed by Michael

Miller (“Plaintiff”). Reliance Standard Insurance Company (“Defendant”) has filed an opposition.2

For the following reasons, the Motion to Supplement the Administrative Record3 is DENIED IN

PART as to the declaration of Max McFatter dated December 18, 2019. The Motion to Supplement

the Administrative Record4 is GRANTED in all other respects.

                                         BACKGROUND

        This matter arises out of Plaintiff’s claims for long-term disability benefits beginning on

August 11, 2016,5 and is governed by the Employee Retirement Income Security Act, 29 U.S.C. §

1001 et seq. Defendant provided the Court with the administrative record.6 Both Plaintiff and

Defendant have moved for summary judgment and cited to documents that are not included in the

administrative record.7 Plaintiff now moves to supplement the administrative record to include the

exhibits attached to Plaintiff’s motion.8 Plaintiff contends that the exhibits contain several relevant




1
  R. Doc. 30.
2
  R. Doc. 32.
3
  R. Doc. 30.
4
  R. Doc. 30.
5
  R. Doc. 1.
6
  R. Doc. 15.
7
  R. Docs. 18 and 28.
8
  R. Doc. 30.


                                                  1
documents that should not have been excluded from the administrative record and that the exhibits

were available to Defendant before the lawsuit was filed.9

         Defendant does not oppose the Court’s consideration of Exhibits A, C, D, and, E. 10

However, Defendant opposes the Court’s consideration of Exhibit B. Exhibit B contains a

declaration from an insurance agent, Max McFatter, dated December 18, 2019. 11 Defendant

contends the declaration should not be considered by the Court because it was prepared long after

any claim ended and was not available to Defendant before the lawsuit was filed.

                                            LAW AND ANALYSIS

         The Fifth Circuit has explained that “the administrative record consists of relevant

information made available to the administrator prior to the complainant's filing of a lawsuit and

in a manner that gives the administrator a fair opportunity to consider it.”12 The Court finds that

Max McFatter’s declaration was not available to Defendant before the lawsuit was filed, and will,

therefore, deny Plaintiff’s motion to include the declaration in the administrative record. However,

the Court finds that the exhibits attached to Max McFatter’s declaration were available to

Defendant before the lawsuit was filed. The exhibits attached to Max McFatter’s declaration will,

therefore, be included in the administrative record.



                                                 CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that Motion to Supplement the

Administrative Record is DENIED IN PART as to the declaration of Max McFatter dated



9
  R. Doc. 30.
10
   R. Doc. 32.
11
   R. Doc. 30-3.
12
   Vega v. Nat'l Life Ins. Servs., Inc., 188 F.3d 287, 300 (5th Cir. 1999), abrogated in part by Metro. Life Ins. Co. v.
Glenn, 554 U.S. 105, 128 S.Ct. 2343, 171 L.Ed.2d 299 (2008) (citing Barhan v. Ry-Ron Inc., 121 F.3d 198, 201 (5th
Cir. 1997)).


                                                           2
December 18, 2019. The Motion to Supplement the Administrative Record is GRANTED in all

other respects, and the administrative record shall be supplemented to include the documents

attached to Plaintiff’s motion and labelled AR 1392-1431 and AR 1433-1443.

              New Orleans, Louisiana, on this 5th day of March, 2020.



                                                   GREG GERARD GUIDRY
                                                 UNITED STATES DISTRICT JUDGE




                                             3
